DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Response to Amendment
	The amendment filed on 12/28/2021 has been entered. Claims 1, 3, 6-12, 15, and 17-20 remain pending in the current application. The amendment overcomes each and every objection from the Final Rejection dated 09/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-12, 15, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 11, the term “to define a space between the bottom horizontal wire and the bottom of the animal enclosure” (lines 8-9 of claim 1 and lines 10-11 of claim 11) renders these claims indefinite, as it is unclear whether the space is defined while the unitary body is hanging via hooks attached to the top of the animal enclosure, or whether the space is defined while the unitary body is not hanging via hooks attached to the top of the animal enclosure (i.e., particularly for claim 1, the unitary body being inside or within the animal enclosure does not appear to be required in claim 1---the unitary body could even be outside the animal enclosure and still define a space between its bottom horizontal wire and the bottom of the animal enclosure). It is also possible for the unitary body to define a space between the bottom horizontal wire and the bottom of the animal enclosure when a user configures the unitary body to be held at a diagonal orientation while the unitary body is within the animal enclosure (e.g., configuring the unitary body to have one of its corners point upwards, thereby having the unitary body resemble a diamond shape) or while a user is merely holding, suspending, or floating the unitary body above the bottom of the animal enclosure.

Regarding claim 19, in a similar manner, the term “so that the bottom horizontal wire of the divider panel is spaced from the bottom of the animal enclosure” (lines 7-8 of claim 19) renders the claim indefinite, as it is unclear whether the divider panel would be spaced from the bottom of the animal enclosure while all of the divider panel’s hooks are coupled with the top of the animal enclosure, or while some (i.e., not all) of the divider panel’s hooks are coupled to the top of the animal enclosure (e.g., coupling the divider panel’s hooks so as to configure the divider panel to resemble a diamond shape or to resemble a rectangle with one of its corners pointing upwards).

	Claims 3, 6-10, 12, 15, 17-18, and 20 are rejected as they each depend on a rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8, 10-12, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell (US 8,985,058 B2) in view of Askins (US 5,626,098 A).
	Regarding claim 1, Cantwell discloses:
a divider panel assembly (column 2, lines 31-34, “In another form thereof, a divider panel is provided for at least partially dividing the interior of the wire crate into a first portion and a second portion.”) for being assembled within an interior of an animal enclosure (figures 4-5, crate 100) for an animal (abstract), the interior being located between a front member, a rear member, and two side members (column 2, lines 34-35, “The divider panel is coupled to one of the top panel, bottom panel, first side panel, or second side panel.”), the front member and the rear member defining a bottom and a top of the animal enclosure (figure 5 shows multiple members, with a front member and a rear member defining a bottom and a top of crate 100), the divider panel assembly comprising: 
a unitary body (figures 4-5, panel 400) defined by a plurality of interconnecting horizontal and vertical wires (column 6, lines 15-18, “As shown, the divider panel 400 is formed of substantially horizontal and vertical wires…,”), the unitary body including a height and width (figures 4-5, panel 400 has a height and a width) defined by a top horizontal wire (figure 5, panel 400 has a top horizontal wire at which hooks 402 are disposed), a bottom horizontal wire (figure 4, with panel 400 having a bottom horizontal wire nearby a clip 404), a first vertical wire and a second vertical wire (panel 400 has multiple vertical wires), 
wherein the height is less than a distance between the top and the bottom of the animal enclosure to define a space between the bottom horizontal wire of the unitary body and the bottom of the animal enclosure (given that the panel 400 is necessarily dimensionally smaller than the crate 100, the panel is inherently configured to define a space between the bottom of the panel and the bottom of the crate, particularly when the panel is held or otherwise placed at an angle such that the bottom of the panel is situated some distance 
wherein the height is sufficient to block access of the animal between one portion of the interior to another portion of the interior (figure 4 shows panel 400 inserted inside crate 100, thereby showing that panel 400 has a height that is less than a distance between the top and the bottom of the crate 100, with the panel 400 being able to define a space [i.e., a space that is able to hinder animal access across portions of crate 100] between the bottom horizontal wire of the unitary body and the bottom of the animal enclosure, particularly when the hooks 402 of the panel 400 have yet to couple with wires of crate 100), and 
a hook end formed by at least one of the plurality of vertical wires of the unitary body (figure 4, hooks 402; column 6, lines 20-22, “As such, the divider panel 400 can include a plurality of hooks 402 disposed near a top edge of the panel 400.”), the hook end configured to engage with the top of the animal enclosure (figures 4-5, hooks 402 engage with crate 100) such that the unitary body is hanging from the top of the animal enclosure (figure 4 shows divider panel 400 with hooks hanging on the top of an animal enclosure. Although it is unclear whether divider panel 400 would be able to swing in a plane, it is still clear that hooks 402 of panel 400 are hanging onto an animal enclosure. Moreover, the divider panel 400 may be manipulated to have its hooks 402 hang onto the top of the animal enclosure in a diagonal fashion, e.g., rotating the divider panel 400 in figure 4 in either a clockwise or counter-clockwise direction 45 degrees).
Cantwell does not appear to specifically disclose a clip rotatably coupled to the first vertical wire or the second vertical wire, the clip including a first defined snap-fit opening for receiving the first or second vertical wire and a second defined snap-fit opening larger than the first defined snap-fit opening, the first defined snap-fit opening and the second defined snap-fit opening configured to be removably coupled to a wire of the animal enclosure.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantwell and include a clip rotatably coupled to the first vertical wire or the second vertical wire, the clip including a first defined snap-fit opening for receiving the first or second vertical wire and a second defined snap-fit opening larger than the first defined snap-fit opening, the first defined snap-fit opening and the second defined snap-fit opening configured to be removably coupled to a wire of the animal enclosure, as taught by Askins, in order to permit releasably securing panels of an animal enclosure (e.g., Askins, column 4, lines 63-67, “…to releasably secure the roof and side walls in the upright position.”).

Regarding claim 3, Cantwell as modified discloses the limitations of claim 2, and further discloses the plurality of hook ends extending beyond the top horizontal wire (e.g., Cantwell, figures 4 and 5 show hooks 402 hanging onto a top horizontal wire of crate 100, thereby having the hooks 402 extend beyond the top horizontal wire).

Regarding claim 6, Cantwell as modified discloses the limitations of claim 1, and further discloses the clip (e.g., Askins, figures 10a-10b and 11-14, with each of the shown clips being interchangeable; column 4, lines 41-44 and 59-67, “…light gauge metal clips 64 are provided at the 

Regarding claim 8, Cantwell as modified discloses the limitations of claim 1, and further discloses the hook end comprising a plurality of hook ends formed by two or more of the plurality of vertical wires of the body (e.g., Cantwell, figure 4 shows the hooks 402 formed from vertical wires of divider panel 400) and the plurality of hook ends extending beyond the top horizontal wire (figures 4 and 5 show hooks 402 hanging onto a top horizontal wire of crate 100, thereby having the hooks 402 extend beyond the top horizontal wire). Cantwell as modified also discloses the clip comprising a plurality of clips (e.g., Askins, column 4, lines 41-44 and 59-67) rotatably coupled about a first and a second vertical wire (e.g., Askins, figures 10a-10b and 11-14; column 4, lines 41-44 and 59-67), wherein each of the plurality of clips includes a first defined snap-fit opening and a second defined snap-fit opening (e.g., Askins, figures 13 and 14; column 4, lines 59-67) for the same reason as described in the rejection of claim 1.



Regarding claim 11, Cantwell discloses an animal enclosure for an animal (abstract), comprising:
a plurality of members each formed by a plurality of interconnecting horizontal and vertical wires (figures 1-4, panels 102, 104, 106, 108, 110, and 112), the plurality of members defining an interior of the enclosure (column 4, lines 44-46) and including at least a first side member and a second side member (figures 1-4, with the side members being panels 102 and 104), wherein the first side member and the second side member define a top and a bottom of the animal enclosure (figures 1-4); 
a divider panel assembly (figure 4, divider panel 400) comprising a unitary body defined by a plurality of interconnecting horizontal and vertical wires (figure 4 provides a view of divider panel 400, showing the panel as a body having interconnecting horizontal and vertical wires), the unitary body including a height and width defined by a top horizontal wire, a bottom horizontal wire, a first vertical wire and a second vertical wire (figure 4 shows panel 400 having a top horizontal wire, a bottom horizontal wire, a first vertical wire and a second vertical wire); 
wherein the height is less than a distance between the top and the bottom of the animal enclosure to define a space between the bottom horizontal wire of the unitary body and the bottom of the animal enclosure, (figure 4 shows panel 400 inserted inside crate 100, thereby showing that panel 400 has a height that is less than a distance between the top and the bottom of the crate 100, as that is how panel 400 would be able to be inside crate 100 as shown in figure 4---see also the rejection of claim 1 hereinabove);
a hook end formed by at least one of the plurality of vertical wires of the unitary body (figure 4, hooks 402), the hook end configured to engage with the top of the animal enclosure such that the unitary body is hanging from the top of the animal enclosure when the divider panel assembly is positioned within the interior (figure 4); 
further wherein, when the divider panel assembly is coupled to the animal enclosure (figure 4) within the interior thereof, the divider panel assembly divides the interior into a first portion and a second portion (figure 4) so as to block access between the first and second portions wherein the height of the divider panel assembly is sufficient to block the access of the animal between the first portion and the second portion (figures 1-4; column 2, lines 31-34); and 
a clip (figure 4, clip 404; column 6, lines 30-36) coupled to the first vertical wire or the second vertical wire (figure 4 shows clip 404 coupled to a first vertical wire); and wherein, when the divider panel assembly is positioned within the interior of the enclosure between two of the plurality of members (figure 4), the hook end is coupled to one of the plurality of horizontal or vertical wires of one of the plurality of members (figure 4), and the clip is coupled to one of the plurality of vertical wires of the first or second member (figures 4-5).
Cantwell does not appear to specifically disclose the clip including a first defined snap-fit opening for receiving the first or second vertical wire of the divider panel assembly and a second defined snap-fit opening larger than the first defined snap-fit opening, the second defined snap-fit opening for receiving one of the plurality of vertical wires of the first or second side member.
Askins teaches a clip (figures 13-14, clips 72 and 74; column 4, lines 59-67) including a first defined snap-fit opening for receiving a first or second vertical wire of a divider panel assembly (figures 13-14; column 4, lines 59-67) and a second defined snap-fit opening larger than the first defined snap-fit opening (figures 13-14 show a large snap-fit opening that is larger than a small snap-fit opening near the large opening), the second defined snap-fit opening for receiving one of the plurality of vertical wires of a first or second side member (figures 13-14; column 4, lines 41-47 and 59-67).


Regarding claim 12, Cantwell as modified discloses the limitations of claim 11, and further discloses the hook end being coupled to a different wire than the clip (e.g., Cantwell, figure 4, showing a hook end being coupled to a top panel 102 wire, and the clip 404 being coupled to a wire other than the top panel 102 wire).

	Regarding claim 15, Cantwell as modified discloses the limitations of claim 11, and further discloses the hook end comprising a plurality of hook ends (e.g., Cantwell, figure 4; column 6, lines 20-23) formed by two or more of the plurality of vertical wires of the body, the plurality of hook ends extending beyond the top horizontal wire (e.g., Cantwell, figure 4, hooks 402 extending over wires of top panel 102; column 6, lines 20-29).

Regarding claim 17, Cantwell modified discloses the limitations of claim 11, and further discloses the clip comprising a plurality of clips (e.g., Cantwell, figure 4, which shows a plurality of clips coupled to vertical wires) coupled about the first vertical wire and the second vertical wire (figure 4). Cantwell as modified also discloses the clip being removably and rotatably coupled (e.g., Askins, figures 10a-10b and 13-14) for the same reason as described in the rejection of claim 11.


providing the animal enclosure with at least a first member (figure 1, top panel 102) and a second 104 (figure 1, bottom panel 104) and the divider panel with a top horizontal wire (figure 4), a bottom horizontal wire (figure 4), a first vertical wire (figure 4), a second vertical wire (figure 4), and a plurality of hook ends 402 (figure 4, hooks 402), wherein the first member and the second member define a top and a bottom of the animal enclosure (figures 1, 4, and 5); 
positioning the divider panel within an interior of the animal enclosure (figure 4 shows the divider panel 400 positioned within the crate 100) so that the bottom horizontal wire of the diver panel is spaced from the bottom of the animal enclosure (figure 4 shows divider panel 400 being placed in an inner portion of crate 100, thereby showing that divider panel 400 has a height that is less than the height of the animal enclosure, which further shows that a space is made between the bottom of the animal enclosure and the bottom of the divider panel 400, especially when panel 400 is not hanging onto the top of crate 100); 
hanging the plurality of hook ends of the divider panel from one of a plurality of wires of the top of the animal enclosure (figure 4 shows hooks 402 hanging onto top of crate 100); 
coupling a clip (figure 4, clip 404) to the first vertical wire of the divider panel (figure 4) after the positioning step (column 6, lines 30-36); coupling the clip to a vertical wire of the second member (figure 4; column 6, lines 30-36); and 
dividing the interior of the animal enclosure into a first portion and a second portion (figure 4) once the divider panel is coupled to the at least first and second members (figure 4 shows two portions created by the divider panel 400 being between the two portions).
Cantwell does not appear to specifically disclose the clip being a removable snap-fit clip having a first snap-fit opening and a second snap-fit opening.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantwell and include the clip being a removable snap-fit clip having a first snap-fit opening and a second snap-fit opening, as taught by Askins, in order to permit releasably securing panels of an animal enclosure (e.g., Askins, column 4, lines 63-67, “…to releasably secure the roof and side walls in the upright position.”).

Regarding claim 20, Cantwell as modified discloses the limitations of claim 19, and further discloses providing the animal enclosure with a third member (e.g., Cantwell, figure 1, front panel 106) coupled to at least one of the first member or the second member (e.g., Cantwell, figure 1; column 4, lines 44-57); coupling a second clip (e.g., Cantwell, figure 4; column 6, lines 30-36) to the second vertical wire (e.g., Cantwell, figure 4) of the divider panel after the positioning step (e.g., Cantwell, column 6, lines 11-36); and coupling the second clip to the vertical wire of the third member (e.g., Cantwell, figure 4; column 6, lines 30-36). Cantwell as modified also discloses the clip being a snap-fit clip (e.g., Askins, figures 13-14; column 4, lines 63-67) as well as rotating the clip about a second vertical wire until it contacts a vertical wire of a third member of an animal enclosure (e.g., Askins, column 4, lines 59-67, “The left hand ends of clips 72, 74 for example snap onto a rod such as rod 52a in FIGS. 10a and 10b and the right hand ends of clips 72, 74 snap over rods 52b and 44d or 46d…,”) for the same reason as described in the rejection of claim 19.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cantwell as modified by Askins as applied to claim 1 above, and further in view of DiPaolo (US 2012/0210947 A1).
Regarding claim 9, Cantwell as modified discloses the limitations of claim 1, but does not appear to specifically disclose the hook end comprises a plurality of hook ends formed by two or more of the 
DiPaolo teaches a hook end (figure 3, attachments 22) comprising a plurality of hook ends (figure 3) by two or more of the plurality of horizontal wires (figures 3 and 4, divider 20; figure 4 shows divider 20 with attachments 22 by the plurality of the divider’s horizontal wires). DiPaolo also teaches a plurality of hook ends extending beyond a first or second vertical wire (figures 1 and 2, showing divider 20 with attachments 22, and the attachments 22 extending beyond a vertical wire shown near a sidewall frame 18).
Askins teaches a clip (figure 10, clips 64) comprising a plurality of clips (figure 10 shows multiple clips 64) rotatably coupled (figures 10a-10b show engagement of clips 64 being rotatable; column 4, lines 41-47) about a second vertical wire (figure 10 shows clips 64 on multiple vertical wires).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantwell as modified and include the hook end comprises a plurality of hook ends formed by two or more of the plurality of horizontal wires of the body, the plurality of hook ends extending beyond the first vertical wire; and the clip comprises a plurality of clips rotatably coupled about the second vertical wire, as taught by DiPaolo and Askins, in order to permit the horizontal wires to attach to vertical wires and to create divided areas in an animal enclosure (e.g., DiPaolo, paragraphs 0045 and 0046) and in order to permit releasably securing panels of an animal enclosure (e.g., Askins, column 4, lines 63-67).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell as modified by Askins as applied to claims 1 and 11 above, and further in view of Martin (US 3,896,766 A).
Regarding claim 7, Cantwell as modified discloses the limitations of claim 1, but does not appear to specifically disclose the clip comprising a plurality of clips removably and rotatably coupled about only the first vertical wire or the second vertical wire.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantwell as modified and include the clip comprising a plurality of clips removably and rotatably coupled about only the first vertical wire or the second vertical wire, as taught by Martin, in order to permit holding panels together (e.g., Martin, column 5, lines 4-8).

Regarding claim 18, Cantwell as modified discloses the limitations of claim 11, but does not appear to specifically disclose the clip comprising a plurality of clips removably and rotatably coupled about only the first vertical wire or the second vertical wire, wherein the first defined snap-fit opening of each of the plurality of clips is removably and rotatably coupled to one of the first vertical wire and the second vertical wire and each of the plurality of clips includes a substantially straight portion having an uninterrupted linear edge extending from the first defined opening to the second defined opening, wherein the linear edge is even with one of the plurality of horizontal wires.
Martin teaches a clip (figure 6, clip member 114) comprising a plurality of clips (figure 1 shows multiple clip members 114) rotatably coupled (figures 6 and 8, path arrow 130) about only a first vertical wire (figure 6) or a second vertical wire (figure 6).
Askins teaches a clip (figures 10a-10b and 11-14, with each of the shown clips being interchangeable; column 4, lines 41-44 and 59-67, “…light gauge metal clips 64 are provided at the junctions of the end walls and roof.”) comprising a plurality of clips (column 4, lines 41-44 and 59-67) removably and rotatably coupled about vertical wires (figures 10a-10b and 11-14; column 4, lines 41-44 and 59-67), wherein a first defined opening of each of the plurality of clips is removably and rotatably coupled to one of the first vertical wire and the second vertical wire (figures 10a-10b and 11-14; column 4, lines 41-44 and 59-67, showing how a first opening of the clips can snap on to a first vertical wire and a second vertical wire) and each of the plurality of clips includes a substantially straight portion (each clip 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantwell as modified and include the clip comprising a plurality of clips removably and rotatably coupled about only the first vertical wire or the second vertical wire, wherein the first defined snap-fit opening of each of the plurality of clips is removably and rotatably coupled to one of the first vertical wire and the second vertical wire and each of the plurality of clips includes a substantially straight portion having an uninterrupted linear edge extending from the first defined opening to the second defined opening, wherein the linear edge is even with one of the plurality of horizontal wires, as taught by Martin and Askins, in order to permit holding panels together (e.g., Martin, column 5, lines 4-8) and in order to permit releasably securing panels of an animal enclosure (e.g., Askins, column 4, lines 63-67).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the rejections of claim 1, 11, and 19 should be withdrawn in light of the amendment to claim 1 including the unitary body to be hanging from the top of the animal enclosure (Remarks, pgs. 9-10), the Examiner notes that Cantwell, which serves as the primary reference in the instant action, discloses a unitary body hanging from the top of an animal enclosure. Figure 4 of Cantwell shows divider panel (400) being suspended by its hooks (402). Therefore, merely having a limitation that includes a unitary body hanging from the top of an animal enclosure would not be sufficient in overcoming an obviousness rejection in light of the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647